 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchaller Trucking Corporation; R & H Trucking,Inc. and Teamsters Local 414, a/w Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Cases 25-CA-13820 and 25-CA-13820-227 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 28 July 1982 Administrative Law JudgeJames T. Youngblood issued the attached decision.The Respondents filed exceptions and a supportingbrief and the General Counsel filed a brief in replyto the Respondents' exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2but not to adopt the recommendedOrder.3The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.2 We agree with the judge's finding that the Respondents violated Sec.8(aX5) and (1) of the Act by their refusal to recognize the Union follow-ing the Union's request for recognition based on an authorization cardmajority. We further agree with the judge that a fair election has beenprecluded by the Respondents' unfair labor practices, and that a bargain-ing order is the appropriate remedy. In this regard we note that the Re-spondents engaged in repeated violations of Sec. 8(a)(l) and (3) of theAct and that these violations were of such a pervasive and extensivenature that our ordinary and usual remedies would not erase them suffi-ciently so as reasonably to ensure the future holding of a fair election.NLRB v. Gissel Packing Co., 395 U.S. 575 (1969). In particular, the evi-dence establishes that at the outset of the Union's organizing activity allseven unit employees signed cards. Six of them did so within the plainview of Terminal Manager DeBolt. Four of these six were discharged inviolation of Sec. 8(a)(3). The two card signers of whom the Respondentshad knowledge and who were not discharged had told DeBolt that theyregretted signing and wished to retract their cards immediately afterlearning that the Respondents would discharge card signer Michael Akin.Therefore, given the small size of the employee complement in questionand the majority of the work force subjected to unfair labor practices, abargaining order is necessary and appropriate.s We shall delete from the judge's recommended Order and noticepars. I(a), (b), (d), (e), and (f). The judge made no 8(aXI) findings corre-sponding to these recommended cease-and-desist provisions.In addition to ordering the Respondents to offer reinstatement withbackpay to the four 8(aX3) discriminatees, we shall further order the Re-spondents to expunge from their files any reference to the unlawful dis-charges and to notify each of the discriminatees in writing that this hasbeen done and that evidence of their unlawful discharges will not be usedas a basis for future personnel actions against them. Sterling Sugars, 261NLRB 472 (1982).In his recommended Order, the judge provided that the Respondentsshall cease and desist from "in any like or related manner" infringingupon employee rights guaranteed in Sec. 7 of the Act. However, wehave considered this case in light of the standards set forth in HickmottFoods, 242 NLRB 1357 (1979), and have concluded that a broad remedial269 NLRB No. 74ORDERThe National Labor Relations Board orders thatthe Respondents, Schaller Trucking Corporationand R & H Trucking, Inc., each located in Indian-apolis, Indiana, their respective officers, agents,successors, and assigns, shall1. Cease and desist from(a) Threatening employees with discharge if theydo not cease their union or concerted activities.(b) Discouraging membership in or activities onbehalf of Teamsters Local 414, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganization, by discharging or otherwise discrimi-nating against employees in regard to the hire ortenure of employment, or in any other manner inregard to any term or condition of employment ofany of Respondents' employees in order to discour-age union membership or activities or other con-certed activities.(c) Refusing to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of the employees in thefollowing unit which is an appropriate unit withinthe meaning of Section 9(b) of the Act:All drivers employed by the Respondents attheir Fort Wayne, Indiana, facility, but exclud-ing all yard help, all office clerical employees,all mechanics, all janitors, all foremen, all pro-fessional employees, all guards and all supervi-sors as defined in the Act.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer Michael Akin, Sally Todd, TimothyMcKee, and Gregory Thiele immediate and full re-instatement to their former positions or, if such po-sitions no longer exist, to substantially equivalentpositions, without prejudice to their seniority ortheir rights and privileges, and make them wholefor any loss of pay they may have suffered as aresult of their discharges in the manner set forth inthe section of the judge's decision entitled "TheRemedy."(b) Expunge from their files any reference to thedischarges of Michael Akin, Sally Todd, TimothyMcKee, and Gregory Thiele, and notify each ofthem in writing that this has been done and thatorder is appropriate inasmuch as the Respondents have been shown tohave engaged in egregious misconduct demonstrating a general disregardfor the employees' fundamental statutory rights.In light of the foregoing, we will issue an order in lieu of that of thejudge.392 SCHALLER TRUCKING CORP.the evidence of the unlawful discharges will not beused as a basis for future personnel actions againstthem.(c) On request, bargain collectively with theabove-named Union as the exclusive representativeof the employees in the aforementioned appropriateunit concerning terms and conditions of employ-ment and, if an understanding is reached, embodythe understanding in a signed agreement.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at their places of business in Fort Wayneand Indianapolis, Indiana, copies of the attachednotice marked "Appendix."4Copies of the notice,on forms provided by the Regional Director forRegion 25, after being signed by the Respondents'authorized representative, shall be posted by themimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondents to ensure that the notices are not al-tered, defaced, or covered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten employees with dis-charge if they do not cease their union or concert-ed activities.WE WILL NOT discourage membership in, or ac-tivities on behalf of, Teamsters Local 414, a/wInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, orany other labor organization, by discharging orotherwise discriminating against employees inregard to the hire or tenure of employment, or inany other manner in regard to any term or condi-tion of employment of any employees in order todiscourage union membership or activities or otherconcerted activities.WE WILL NOT refuse to bargain collectively withthe Union as the exclusive bargaining representa-tive of the driver couriers employed at the FortWayne, Indiana facility.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer immediate and full reinstatementto Michael Akin, Sally Todd, Timothy McKee,and Gregory Thiele to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed and WE WILL make them whole for any lossof earnings and other benefits resulting from theirdischarge, less any net interim earnings, plus inter-est.WE WILL notify each of them that we have re-moved from our files any reference to their dis-charge and that the discharge will not be usedagainst them in any way.WE WILL, on request, bargain collectively withthe Union as the exclusive bargaining representa-tive of all the courier drivers in the appropriateunit with respect to rates of pay, wages, hours, andother terms and conditions of employment, andreduce to writing any agreement reached as aresult of such bargaining.SCHALLER TRUCKING CORPORATION;R & H TRUCKING, INC.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.These cases were tried before me in Fort Wayne, Indi-ana, on March 15, 16, and 17, 1982, pursuant to a com-plaint and a consolidated complaint which issued on Sep-tember 30, 1981, and October 22, 1981, respectively.These complaints allege that Respondents Schaller393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrucking Corporation (herein Schaller) and R & HTrucking, Inc. (herein R & H) have engaged in viola-tions of Section 8(a)(l), (3), and (5) of the Act and allegethat said violations are so serious and substantial thatthey warrant the entry of a remedial bargaining order.The Respondents filed an answer denying the commis-sion of any unfair labor practices and object to the entryof any remedial bargaining order.On the entire record and from my observations andthe demeanor of each witness while testifying, and thebrief filed herein, I make the followingFINDINGS AND CONCLUSIONS'I. THE BUSINESS OF THE RESPONDENTSAt all times material herein Respondent Schaller hasmaintained its principal office and place of business at5702 West Minnesota, Indianapolis, Indiana, and at vari-ous other facilities in the State of Indiana, inclusive of aterminal located at Fort Wayne, Indiana (herein calledthe Fort Wayne facility), and is, and has been at all timesmaterial herein, engaged at said facilities and locations inthe transportation of freight and commodities in inter-state commerce. R & H also maintains its principal officeand place of business at 5702 West Minnesota, Indianapo-lis, Indiana. Additionally R & H maintains other facilitiesin the State of Indiana, including the foregoing FortWayne facility, and is, and has been at all times materialherein, engaged at said facilities and locations in per-forming services for Respondent Schaller. The record re-flects and I find that both Respondent Schaller and Re-spondent R & H are each individually and collectivelyengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.1l. THE LABOR ORGANIZATION INVOLVEDThe Respondents admit, and I find, that TeamstersLocal 414, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(herein called the Union) is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESSchaller is an Indiana corporation with its corporateoffices located in Indianapolis, Indiana, where it is en-gaged as a common carrier in the transportation offreight by motor vehicle under authority granted by theinterstate commerce commission. Its principal routesextend through Indiana and adjoining States. R & H isalso an Indiana corporation with its corporate offices lo-cated in Indianapolis, Indiana, and pursuant to contractI The facts found herein are a compilation of the credited testimony,the exhibits, and stipulation of fact, viewed in light of logical consistencyand inherent probability. Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this Deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.with Schaller is engaged in the transportation of com-mercial instruments and small parcels by motor carrier.Schaller employs no driver employees but operatesthrough a system of agents who provide contract drivingservices. During the month of August 1981,2 Schalleremployed 10 administrative personnel at its corporateoffice in Indianapolis, Indiana. At the same time R & Hemployed a total of 72 drivers in four terminals in Indi-ana. These terminals were located in Indianapolis, FortWayne, South Bend, and Washington, Indiana. Of the 72drivers 7 worked at the Fort Wayne terminal, the facilityat which the alleged unfair labor practices occurred. Thedrivers or couriers employed at the Fort Wayne terminaltransport commercial instruments and parcels to andfrom banks, govenment agencies, and businesses locatedwithin a 300-400-mile radius of the city.In the second or last week of July, driver MichaelAkin of R & H was told by Larry Debolt, terminal man-ager for Schaller, that the Indianapolis office wanted thedrivers to start running either one morning route or oneafternoon route all the time and that they were supposedto work into this gradually.Thereafter, on July 27, Akin made the first contactwith the Union and on August 4 received authorizationcards from union representative Chuck Yoder. OnAugust 4 Akin distributed and obtained authorizationcards signed by all seven of the Fort Wayne couriers.Six of the signatures of the employees were obtained byAkin in the parking lot outside the terminal immediatelypreceding a staff meeting conducted by Manager LarryDebolt on that day. The seventh signature, that of KerryVan Meter, was obtained by Akin later that day after themeeting. At the staff meeting Debolt announced that hehad received instructions from the corporate office toimmediately implement new route assignments for thecouriers. Debolt informed the drivers that hencefortheach courier must drive only one morning route and/orone afternoon route every day of the week. In the pastthe couriers might drive one morning route on Monday,Wednesday, and Friday of each week and a differentroute on Tuesday morning with afternoon routes onTuesday and Thursday. Apparently this arrangementwas stopped and thereafter all drivers had to drive thesame route whether it be morning or afternoon on eachgiven day of the week. The drivers protested this newassignment but despite their protests the new arrange-ment was implemented on August 5.There is no doubt that, on August 4, Larry Deboltwas aware of the union activities of the employeesbefore the meeting he held with the employees that day.In fact on that day he contacted Indianapolis and in-formed his superiors that he thought there was union ac-tivity going on at the terminal.On August 6, Steve Cooper, the sales manager ofSchaller, visited the R & H terminal in Fort Wayne. Itwas his intention to take the drivers to lunch in order toexplain the reason for the current changes in the methodof operation and to ease their discontent. Also it was hispurpose to get some feedback from the employees and2 Unless otherwise indicated all dates refer to 1981.394 SCHALLER TRUCKING CORP.also to inform the employees that their disciplinaryrecords were going to be wiped clean and that from thenon they would be starting out with a clean slate. Threedrivers, Mike Akin, Sally Todd, and her brother, Timo-thy McKee, refused to attend the luncheon with SteveCooper. According to the testimony of Larry Debolt onFriday, August 7, he received instructions from Indian-apolis, specifically from Steve Cooper and Robert Lich-liter, assistant sales manager for Schaller, that he was tofire Akin, Todd, and McKee. He was to give Akin andMcKee a choice of changing their attitudes or beingfired but Todd was to be given no choice. That evening,August 7, Debolt discharged Michael Akin. McKee wasnot discharged that night, but on the next day Todd wasdischarged. On August 20 and 21 Gregory Thiele andMcKee were discharged.On August 25, the Union made a written demand forrecognition upon both Schaller and R & H as the collec-tive-bargaining representative of a unit composed of alldrivers employed at the Fort Wayne terminal.sA. The Alleged Unlawful Discharge of Michael AkinAs indicated Akin initiated the unionization of the em-ployees at the Fort Wayne terminal by visiting the unionoffice on July 27. On August 4 he distributed union au-thorization cards in the parking lot in front of the FortWayne terminal. This union activity of Akin and otherdrivers of R & H was observed by Larry Debolt, the ter-minal manager, and reported by him to the main office inIndianapolis. Debolt informed his superiors that hethought the drivers were signing union authorizationcards.On August 6 Steve Cooper visited the Fort Wayneterminal to have a meeting with the drivers. Three driv-ers, Michael Akin, Sally Todd, and her brother TimothyMcKee, refused to attend a luncheon with Cooper.Michael Akin was discharged on August 7. On August7, Debolt received orders to fire Akin, Todd, andMcKee and his instructions came from Cooper and Lich-liter. On Friday evening, August 7, Debolt had a confer-ence with Michael Akin,4and informed Akin that hedefinitely had to fire Sally Todd. He also informed Akinthat he had to fire Akin and Tim McKee if their atti-tudes did not change. He told Akin that he had to dropeverything. That everything had to be absolutely cold.Akin informed Debolt that he was not going to drop itand that he was not going to change his attitude bythreatening his job. During this conversation Debolt con-tinued to fill out the termination sheet which he gave toAkin.5Akin testified that he went to the terminal the' At the hearing it was stipulated that a unit composed of all driversemployed at the Fort Wayne terminal was an appropriate unit for thepurpose of collective bargaining.* On August 6, when Cooper visited the terminal prior to the luncheonhe had a meeting with Akin and some other drivers in which Coopertold the drivers that there had been too many mistakes made on theroutes and it would not be tolerated and "bad attitudes wouldn't be toler-ated along with other things." He did not explain what the other thingswere.' The employee termination sheets, G.C. Exhs. 9(a) and 9(b), were of-fered into evidence. G.C. Exh. 9(b) appears to be a photostat of 9(a)except that there is some writing on 9(a) that does not appear on 9(b). Itnext day with Sally Todd at 4:30 a.m. Debolt was thereand he told Todd that he had to fire her because theycould not communicate with her. He said that one of thereasons was that Todd and Akin were the only ones whodo anything, including risking their jobs to get a raise.Akin asked Debolt what the real reason was for his dis-charge and told Debolt that being out in the parking lotwas the only thing that Debolt had against him, andDebolt said yes and shook his head. Debolt stated thathe did not want to get rid of them but it was their job orhis. Later around August 31, Akin was offered work inIndianapolis and Washington, Indiana.It appears that Michael Akin was one of the Respond-ents' most senior couriers at the Fort Wayne facility andprior to his termination had never been disciplined forany reason. As indicated the termination slip which wasgiven to him at the time he was discharged indicatedthat he was discharged because of his attitude. As I candetermine from this record the only change in Akin's at-titude was the fact that in July he visited the Union andlater on August 4 obtained union authorization cards. Onthat same day in full view of Terminal Manager Debolthe solicited the signatures of a majority of the employeesof R & H working at the Fort Wayne terminal. Thisrecord clearly shows that Larry Debolt, the terminalmanager, was aware of the fact that Akin was solicitingsignatures on union authorization cards and he communi-cated this fact to his superiors in Indianapolis, Indiana.This apparent bad attitude of Akin's cost him his job be-cause on August 7 Larry Debolt was told by his superi-ors in Indianapolis, namely, Steve Cooper and RobertLichliter, that he must discharge not only Akin but SallyTodd and Timothy McKee, the three drivers who didnot attend Steve Cooper's luncheon of August 6.It is significant that all three of these employees signedunion authorization cards in the parking lot at the termi-nal in full view of Larry Debolt on August 4. This factwas obviously communicated to Debolt's superiors in In-dianapolis and this fact was further communicated to theRespondents when these three individuals failed toattend the luncheon given by Steve Cooper on August 6.On August 7, Debolt informed. Akin that he must dis-charge him unless he dropped everything. While the spe-cific word union was not used during this conversation,one would be completely stupid if he did not realizewhat Debolt was saying and Akin fully realized what hewas saying and he so informed Debolt that threateninghis job would not cause him to drop the Union. Deboltdid not want to fire Akin and he indicated on his termi-nation notice that he would rehire him.In my view there is no doubt that Akin was dis-charged because of his union activities and that this wasdone in an attempt to discourage union activities andunion membership. Therefore I conclude that MichaelAkin was discharged in violation of Section 8(aX3) and(1) of the Act. Additionally, I find that the statement toAkin by Debolt that he would have to discharge him ifwould appear that 9(a) was altered after the photostat 9(b) was made.Akin in testifying identified only 9(b).395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis attitude did not change was an independent violationof Section 8(a)(1) of the Act.B. The Alleged Unlawful Discharge of Sally ToddSally Todd was also one of the more senior employeesat the Fort Wayne facility. On August 4, Todd signed aunion authorization card in the parking lot in full view ofLarry Debolt. Also Todd read the union pamphlet in thepresence of Debolt. There is no question but Debolt wasaware of the fact that Todd had signed a union authori-zation card and was sympathetic toward the union. OnAugust 6 around 10:30 or 11 in the morning she learnedfrom Larry Debolt that Steve Cooper was there to takethe employees to lunch. She asked if it was mandatoryand was informed that it was not. Debolt informed herthat Cooper was there to talk about the routes beingchanged. She told Debolt that she knew why the routeswere being changed and that she thought Cooper wasjust there to smooth things over and that she said this inCooper's presence. Larry Debolt responded that this wasnot so, that Cooper just wanted to talk about the routesheets. And again Todd said she knew why the routeswere being changed. She got the feeling that she wasbeing drawn into an argument and she left and did notattend the luncheon with Cooper that day. On August 8she went to the terminal in the company of Mike Akinwho had previously told her that she was to be dis-charged on that date. She stated that when they ap-proached Larry Debolt that morning he told them thatshe and Mike Akin were terminated and gave her severalreasons. One of the reasons was a statement that she hadmade in a meeting of August 4 about messing up theroutes and she informed him that he knew better thanthat, and that she would not really intentionally mess upa route and Debolt told her that he knew that. Deboltmentioned the fact that she would not talk to anyone andstated that Cooper had come down and wanted to takeus to lunch and that she had refused.The termination slip made at the time of her dischargeindicates that Todd was discharged because of her atti-tude. It appears that Todd had made several complaintsin the past about the fact that the Respondents did nottake out any withholdings, such as taxes, out of theirpay. It was apparently in these areas that Todd was non-communicative. Again like Akin, Todd was terminatedbecause of her attitude.As indicated, Todd signed a union authorization cardon August 4 in the parking lot in full view of LarryDebolt and read union literature in the presence of LarryDebolt. There is no question but that the Respondentshad knowledge of the union activities of Todd. OnAugust 6 when Steve Cooper arrived at the terminal totake the employees to lunch, Todd had a discussion withCooper and became very angry and left. She did notattend the luncheon with Cooper. On August 7 Cooperand Lichliter informed Debolt that Todd must be dis-charged. Debolt testified that he did not want to dis-charge Todd, but that like Akin he had no choice. It waseither him or them. The Respondents made a feeble at-tempt to indicate that Todd was discharged because of astatement she made in a meeting about mixing up keys,which Debolt clearly recognized was a joke, and becauseof her attitude, and not being communicative. However,I find this totally pretextual. In my view there is nodoubt that Sally Todd was discharged like Akin becauseof her union activities, and to discourage the employees'support for the Union, and to discourage membership inthe Union, in violation of Section 8(a)(3) and (1) of theAct.C. The Alleged Unlawful Discharge of TimothyMcKeeTimothy McKee is the brother of Sally Todd and, likeTodd, signed a union authorization card on August 4 inthe parking lot in full view of Larry Debolt. I find thatthe Respondents had full knowledge of the fact thatTimothy McKee had signed the union authorization cardand was sympathetic to the Union. On August 7, accord-ing to the testimony of Larry Debolt, he was instructedby Steve Cooper and Robert Lichliter to discharge Mi-chael Akin, Sally Todd, and Timothy McKee. On thenight of August 7, according to the testimony of LarryDebolt, he had a conversation with Timothy McKee.Debolt said he had been instructed to fire McKee butthat he wanted to have a talk with him to see if his atti-tude had changed. Although there was no discussion ofthe Union during this conversation Debolt told McKeethat he had to have his answer that night whether his at-titude would change or not. According to McKee hemerely said that "I haven't said anything about anythingso far and I haven't done anything wrong, so I wouldjust go on like it has been." This apparently satisfiedDebolt and he shook his hand and congratulated him forstaying on and told him that he would be the top seniori-ty driver and that he could select which route he wantedand which car he wanted to drive.On August 19 McKee visited the union hall in FortWayne to fill out an affidavit apparently to be used inthese Board proceedings. McKee was trying to contactDebolt that afternoon and he left the union hall numberat the terminal for Debolt. When Debolt called him heinformed him that he was in a meeting and that it wastaking longer than he expected and that he would not beable to run his afternoon route. Debolt informed him thathe would try to find somebody to replace him. Deboltcalled back about 10 to 15 minutes and said that he couldnot find anybody to run the route and that McKeewould have to come in and make the run. McKee madehis run. Two days later McKee was fired. On August 21McKee received a call from Debolt who asked him tocome to the terminal. Mckee said he arrived at the termi-nal around noon. When he arrived, Steve Cooper andLarry Debolt were there with some other individuals.The other men left and Debolt said, "you know whatthis is all about don't you" and McKee responded thathe had a pretty good idea. Debolt informed him thatthey were going to have to let him go for misdelivery ofa package and for not giving 2-hour notice about beingsick. Again Debolt did not want to discharge this em-ployee but his hands were tied.It is my conclusion that Timothy McKee, like MichaelAkin and Sally Todd, was discharged because the Re-spondents were aware that on August 4 he had signed a396 SCHALLER TRUCKING CORP.union authorization card. The Respondents had decidedto discharge him on August 7, but when he satisfiedDebolt that his attitude would change, meaning that hewould no longer be in favor of the Union, Debolt gavehim a second chance and allowed him to continue work-ing. On August 19, McKee made a mistake by giving theunion hall telephone number to Debolt, and havingDebolt call him at that number. Debolt concluded thatMcKee was still entangled with the Union, and dis-charged McKee for that reason. It is my conclusion thatMcKee was discharged to discourage further union ac-tivities at the Respondents' plant and to discourage mem-bership in the Union in violation of Section 8(aX3) and(1) of the Act. The reasons given by the Respondents inmy view were totally pretextual and were seized uponby the Respondents merely to give some semblance oflegality to this otherwise illegal and unlawful dischargefor union activities.D. The Alleged Unlawful Discharge of Gregory ThieleGregory Thiele was employed by Respondent R & Hon May 18, and on August 4 signed a union authoriza-tion card in the parking lot at the terminal. On August 6he attended the luncheon given by Steven Cooper. Atthat luncheon Cooper told the employees "that the atti-tudes of the employees wouldn't be tolerated anymore"and he said that "other things that had come up recentlywouldn't be tolerated." Thiele was not included in thegroup of employees that were to be discharged onAugust 7 and this was probably because he attended theluncheon on August 6 and was not in the company ofAkin, Todd, and McKee, the drivers who did not attendthat luncheon.Thiele was discharged allegedly for an error in deliv-ery. Apparently on August 20, Thiele deposited a satcheldestined for a bank in Warsaw to a bank in Churubusco.Realizing his error at approximately 6 a.m. when he ar-rived at Warsaw, he phoned Larry Debolt who instruct-ed him to complete his route, deliver the Churubuscosatchel to that bank, then pick up the Warsaw satchelfrom Churubusco, and deliver it to Warsaw. Thiele laterlearned that Debolt had already picked up and deliveredthe satchel to Warsaw. When Thiele returned to the ter-minal, Debolt said nothing more about the incident.Rather Debolt asked him to drive an additional route notregularly assigned to him. Two to three hours later whenThiele returned to the terminal he was discharged forthe delivery error. Thiele's error did not result in anymonetary damage to the Respondents, to either of thebanks, and the banks had not complained to the Re-spondents about the error. It is also pertinent to knowthat Thiele had not been disciplined for any reason priorto his discharge. It is also pertinent to know that the dis-ciplinary policy of the Respondents in effect at the timeprovided for a written reprimand as the appropriate dis-cipline for any employee's first defense.In reviewing this matter, I note that Thiele, along withsix of the drivers, signed union authorization cards in theparking lot which fact was known to the Respondents.Kerry VanMeter, the other driver, did not sign a card inthe parking lot and there is no evidence that the Re-spondents were aware of his union activity. He was notdischarged. The other two drivers, Ashley and Baldus,who executed authorization cards in the parking lot,were also not discharged. However, according to thecredited testimony of Ashley he learned on August 6that Akin was to be discharged. He thereupon told LarryDebolt that he regretted having executed an authoriza-tion card and wanted to retract it. In fact he askedDebolt for Steve Cooper's telephone number so that hecould inform Cooper. Debolt advised him that that wasnot necessary, that he would take care of it. Baldus onthe next day advised Debolt that he regretted joining theUnion and that he wanted to retract his authorizationcard. This obviously is the reason why these two em-ployees were not discharged and as the Respondents hadno knowledge that VanMeter had signed a union author-ization card, he was not discharged. The remainingknown union adherents were discharged. I have dis-cussed the discharge of Akin, Todd, and McKee andhave concluded that they were discharged for theirunion activities.I also conclude that, by discharging Thiele, the Re-spondents eliminated all known union adherents. It is myconclusion that the Respondents discharged Thiele forhis union activities in an attempt to discourage member-ship in the union. It is further my conclusion that the Re-spondents waited until August 20 to discharge Thiele be-cause they were looking for a pretext such as used in thiscase, which was an error in delivery. I find that thereason given by the Respondents for the discharge was apretext to cover up the illegal motive, that is, the em-ployee's union activities. Therefore it is my conclusionthat the Respondents in discharging Thiele violated Sec-tion 8(a)(3) and (1) of the Act.E. The Alleged Violation of Section 8(a)(5) and theRequested Bargaining OrderThere is little doubt that at all times material hereinthe Union represented a majority of the employees in theunit agreed upon by the parties to be appropriate. Fiveof the seven employees in the bargaining unit testifiedand authenticated their union authorization cards. Em-ployee Akin testified that he observed the remainderread their cards before execution and watched them signthe cards. In these circumstances it is clear that onAugust 25, the date on which the Union made itsdemand for recognition, the Union clearly represented amajority of the employees in the appropriate bargainingunit, and I so find. The Respondents' complete silenceand failure to respond or to extend recognition to theUnion since that date constitutes, in my view, a clearviolation of Section 8(a)(5) and (1) of the Act. TheUnion was the majority representative of the employees.It made a proper demand for recognition and neither ofthe Respondents gave the Union the courtesy of even arequest for an election. On the other hand, the Respond-ents began their course of illegal conduct in dischargingover 50 percent of the employees in the bargaining unit.Under these circumstances the Respondents' unfairlabor practices clearly would impede a fair election, andby these unfair labor practices it appears to me that theRespondents forfeit any rights they otherwise have had397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto an election, and are obligated to recognize and bar-gain with the Union. Therefore, it is my conclusion thatthe Respondents be required to recognize and bargainwith the Union effective August 25, 1981, the date theUnion made its demand for recognition.F. The Liability of the RespondentsAt the outset of the hearing it became apparent thatthe important issue in this matter would be the employeror employers who would be liable to remedy the allegedunfair labor practices. Thus, the complaints ran againstboth R & H and Schaller. The theory of the GeneralCounsel's complaint is that R & H and Schaller consti-tute a single integrated enterprise or, in the alternative,that they are joint employers.Schaller and R & H are separate corporations andthere is no common ownership. Schaller is owned byJohn V. Loudermilk, its president. R & H is owned byRobin Dillman, Loudermilk's daughter. Both R & H andSchaller share corporate offices in a building owned bySchaller's president, Loudermilk. R & H pays no rent forthe use of this building and a sign identifies the buildingas the office of Schaller. The four terminal locations usedby R & H are rent-free and are provided by Schaller.Schaller pays all utility and telephone bills incurred by R& H. R & H is not listed in the telephone directory ofeither Indianapolis or Fort Wayne. Its telephone numberin Fort Wayne is listed in the directory under the name"Schaller Trucking Corporation, Courier Division." Thevehicles used by the Fort Wayne couriers are leased bySchaller, and Schaller pays for the use of the cars andpays for all fuel used by them. Each vehicle bears a signidentifying it as property of Schaller.Robin Dillman, president of R & H, is also employedby Schaller and receives a weekly salary from Schaller.Each of the terminal managers who supervise the four R& H terminals are also employed by Schaller. Thus,Larry Debolt, the manager of the Fort Wayne terminal,is employed by Schaller. Steve Cooper and Robert Lich-liter, who made the decisions in this case to do the firing,occupy the positions of sales manager and assistant salesmanager for Schaller. Neither Cooper nor Lichliter re-ceives any renumeration from R & H. However, in con-junction with President Dillman, they direct and controlthe labor relations of R & H. Applicants for employmentwith R & H are initially screened by Schaller and onlythose who meet its employment qualifications are re-ferred to R & H for hire. Dillman, Cooper, and Lichliterjointly hire R & H employees. The policies and operat-ing procedures for Schaller constituted the rules and reg-ulations which governed the conduct of R & H driversduring all times material herein. Default, an admitted su-pervisor employed by Schaller, directs the day-to-daypersonnel matters arising at the Fort Wayne terminal.Wage rates of R & H drivers are determined by Dillman,Cooper, and Lichliter. Each corporation maintains sepa-rate bank accounts, and file separate tax returns andannual reports with the Secretary of State. All records ofR & H are maintained at the Schaller Corporate Officesby Schaller. All bookkeeping, accounting, billing, pay-roll, marketing, and sales and customer service functionsare performed for R & H by Schaller. Personnel files ofR & H drivers are maintained at Schaller's offices; allbills of lading, delivery receipts, invoices, and other doc-uments used by R & H couriers bear the inscriptions"Schaller Trucking Corporation." Identification cardsissued R & H drivers indicate that each is an employeeof Schaller Courier Service; and all payroll checks issuedR & H drivers bear the insignia, "R & H Trucking, Inc.,Agent, Schaller Trucking Corporation."At the hearing Schaller asserted that the structure ofits relationship with R & H resulted from an order of theInterstate Commerce Commission issued May 20, 1977.It is not the reason why Schaller has a relationship withR & H that governs this case, it is the nature of that rela-tionship which determines whether or not Schaller shallbe held as a respondent in this matter. I have carefullyconsidered the Interstate Commerce decision, which wasthe result of a settlement, and conclude that decisioncannot be used by Schaller as a means of avoiding its re-sponsibilities under the Act.Because these corporations do not have commonowners or common officers, it is my conclusion that theydo not constitute a single employer. However, becausethey share common management and supervision; sharecommon corporate offices; R & H utilizes facilities pro-vided by Schaller, and the fact that R & H is totally de-pendent on Schaller financially, it is my conclusion thatthe administrative functions of both companies are total-ly integrated. Additionally, Schaller holds R & H out tothe public as its courier division. While these facts sup-port a finding that the two constitute a single integratedenterprise, it is my conclusion that the evidence here alsoclearly establishes that Schaller exercises sufficient con-trol over the terms and conditions of employment of R& H drivers to establish it as a joint employer, and I sofind. See Pomeroy's Inc., 232 NLRB 95 (1977); RobbinsMotor Transportation, 225 NLRB 761 (1975), and PilotFreight Carriers, 223 NLRB 286 (1976). Therefore, it ismy conclusion that Respondent Schaller and RespondentR & H are jointly responsible for remedying the unfairlabor practices found herein.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents, set forth above, oc-curring in connection with the Respondents' operations,described above, have a close and intimate relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged inand are engaging in certain unfair labor practices, I shallrecommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act. I have found that the Respondents dis-charged Michael Akin, Sally Todd, Timothy McKee,and Gregory Thiele, because of their union activities inviolation of Section 8(a)(3) of the Act. I shall recom-mend that the Respondents make them whole for anyloss of pay which they may have suffered as a result of398 SCHALLER TRUCKING CORP.the discrimination practiced against them. The backpayprovided for them shall be computed in accordance withthe Board formula set forth in F. W: Woolworth Co., 90NLRB 289 (1950), with interest computed in the mannerset forth in Florida Steel Corp., 231 NLRB 651 (1977).6CONCLUSIONS OF LAW1. Respondents Schaller Trucking Corporation and R& H Trucking, Inc. are joint employers within the mean-ing of Section 2(6) and (7) of the Act.2. Teamsters Local 414, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America is a labor organization within themeaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed them in6 See generally Isis Plumbing Ca, 138 NLRB 716 (1962).Section 7 of the Act, the Respondents have engaged inand are engaging in unfair labor practices proscribed bySection 8(aX1) of the Act.4. By unlawfully and discriminatorily discharging Mi-chael Akin, Sally Todd, Timothy McKee, and GregoryThiele, because of their union activities, the Respondentshave engaged in unfair labor practices within the mean-ing of Section 8(aX3) and (1) of the Act.5. By refusing to recognize and bargain with theUnion, the exclusive bargaining representative of the Re-spondents' employees in the appropriate unit, the Re-spondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]399